Datwani v Datwani (2014 NY Slip Op 06779)
Datwani v Datwani
2014 NY Slip Op 06779
Decided on October 7, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 7, 2014Sweeny, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


13129 112937/11

[*1] Janak Datwani, Plaintiff-Appellant,
vKishin Datwani, Defendant-Respondent.
Law Office of Steven Riker, New York (Steven Riker of counsel), for appellant.
Boundas, Skarzynski, Walsh & Black, LLC, New York (Evan Shapiro of counsel), for respondent.
Order and judgment (one paper), Supreme Court, New York County (Louis B. York, J.), entered January 15, 2014, dismissing the complaint on the ground of forum non conveniens, unanimously affirmed, without costs.
After considering all the factors set forth in Islamic Republic of Iran v Pahlavi  (62 NY2d 474, 478-479 [1984], cert denied 469 U.S. 1108 [1985]), the motion court properly determined that this action would be better adjudicated in India. The most important factor is that India presents an alternate forum where this dispute could, and should, be adjudicated. Several other actions are currently pending in India that relate to ownership of the shares in question. A global resolution of these issues would be preferable, and to proceed in India would eliminate the risk of conflicting judgments. Indeed, shortly after bringing the instant motion in New York, defendant filed an action in India against both plaintiff (his brother) and his other brother regarding ownership of the shares. While that action was dismissed out of "respect[]" for "the comity of jurisdictions," the Indian court stated that the case could be refiled in the event defendant prevailed on his motion to dismiss in New York. There is nothing preventing plaintiff from filing a similar action in India.
Among the other Pahlavi  factors that support dismissal is the presence of substantially all the witnesses and evidence in India. Contrary to plaintiff's argument that the stock transfer agreement is unambiguous and there is no need for parol evidence, as the motion court found, issues of fact exist as to the authenticity of the agreement, which defendant claims is a forgery. There is also a potential for prejudice and hardship to defendant posed by the continuation of the New York action, most
significantly, as indicated, the possibility of inconsistent judgments.
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 7, 2014
CLERK